                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CHAD DAVID LONG                                                                  PLAINTIFF

V.                                      4:19MC0007 JM

ANDY CECERE (CEO OF U.S. BANK
NATIONAL ASSOCIATION),
LADAWNA FLECKENSTEIN (MARINOSCI,
LAW GROUP, P.C.),
BILL BECKMAN (CEO OF MERSCORP
HOLDINGS INC./MERS Inc.),
OCCUPANT OF THE OFFICE OF SECRETARY
OF VETERAN AFFAIRS (ROBERT
WILKIE), DOES 1-100                                                              DEFENDANTS

                                                ORDER

        The Court has reviewed Plaintiffs pleadings filed as a miscellaneous case on this date.

The Court finds that the case does not qualify as a miscellaneous case and the Clerk is directed to

file the case as a civil case. In order to proceed, Plaintiff is required to pay the full filing fee

within fifteen (15) days of the entry of this Order. Plaintiff's motion to file under seal is

DENIED.

        IT IS SO ORDERED this I 0th day of April, 2019.




                                                                 United States District Judge
